                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


TERRELLE D. OLIVER,
          Plaintiff,

      v.                                               Case No. 19-C-43

GREGORY FRIEDEL,
DREW WEYCKER,
CO HURT, 1
COLIN FRUEBROHT,
JOSHUA GOMM,
ALEX BONIS,
ANTHONY MATUSHAK, and
JUSTIN MAHER,
           Defendants.


                                         ORDER

      Plaintiff Terrelle D. Oliver, a Wisconsin state prisoner representing himself, is

proceeding on claims that the defendants violated his rights under the First and Eighth

Amendments to the United States Constitution when he was confined at Green Bay

Correctional Institution (GBCI). ECF No. 17. The defendants have filed a motion for

summary judgment. ECF No. 31. The plaintiff has filed a motion to compel, a motion for

summary judgment, 2 and a motion for leave to file exhibits. ECF Nos. 46, 48, 67. I will

grant in part the defendants’ motion for summary judgment, deny without prejudice the



1In the Screening Order, I determined that the plaintiff failed to state a claim against CO
Hurt because, while Hurt was listed in the caption of the complaint, the plaintiff made no
allegations against him. ECF No. 17 at 6. However, I inadvertently did not dismiss CO
Hurt. Thus, this decision dismisses Hurt.
2 The plaintiff’s original motion for summary judgment is unsigned. ECF No. 48. The
plaintiff subsequently filed a signed summary judgment motion, ECF No. 57, which serves
as his signature page to the original motion.



           Case 2:19-cv-00043-LA Filed 03/17/21 Page 1 of 25 Document 68
plaintiff’s motion to compel, deny the plaintiff’s motion for summary judgment, and deny

the plaintiff’s motion for leave to file exhibits.

                                   I. MOTION TO COMPEL

       On July 8, 2020, the plaintiff filed a renewed motion to compel discovery. ECF No.

46. He requests the following documents: (1) Department of Corrections (DOC) Executive

Orders and work rules that staff must sign when accepting a DOC Job; (2) a copy of the

contract/oath that DOC staff must sign when obtaining a DOC job; (3) all DOC work rules

that staff must follow; (4) photos of the entrance area in the segregation building or “RHU”

(restrictive housing unit); (5) photos of the cameras on the walls in the main area by the

“bubble”; (6) photos of the beginning of the cell halls where inmates are housed, including

the 200, 300 and 400 wings; (7) photos of the inside of the cell where inmates enter to be

stripped down and searched after entering the RHU, and photos taken from inside of the

cell toward the door; (8) all defendants’ co-workers who were working with the defendants

from July 1, 2018 through August 20, 2018 to be interviewed by video; (9) all PREA rules

that officers must follow and what happens when an officer violates the rules; and (10)

how many deaths and assaults have been committed by force by officers in RHU halls

against inmates from January 1, 2007 through December 31, 2018.

       The plaintiff says he submitted these requests to the defendants in April 2020, and

again on May 22, 2020, but he has not yet received the documents other than his medical

records and the RHU Handbook. The plaintiff says he made his third discovery request

on May 22, 2020 and that it was therefore timely because the court had extended the

discovery deadline to May 25, 2020. He also says that his discovery deadline would be

thirty to forty-five days from the date that Governor Evers lifted his stay-at-home order,

                                                 2



          Case 2:19-cv-00043-LA Filed 03/17/21 Page 2 of 25 Document 68
pursuant to the Eastern District of Wisconsin General Order 20-8. The plaintiff states that

he followed the court’s direction to try to resolve discovery by sending defendants’

counsel a letter dated June 20, 2020 to resolve the issue, but the defendants will not

comply with the letter.

       In response, the defendants state that they stand by their timely prior responses

to the plaintiff’s discovery requests, which includes 460 pages of documents. ECF No.

47. They also state that the plaintiff’s third request for production of documents was

untimely and that General Order 20-8 did not apply to the discovery deadline in this case

by its own terms because a separate extension of that deadline was granted between

March 13 and April 9.

       By way of background, on March 24, 2020, Magistrate Judge William E. Duffin (the

magistrate judge to whom this case was referred to address non-dispositive pretrial

motions) reopened discovery for two months and set a new discovery deadline of May

25, 2020. ECF No. 27. On May 20, 2020, the plaintiff filed a motion to compel discovery

in which he stated that the defendants did not produce documents from his first and

second requests for production of documents. ECF No. 28. Judge Duffin denied without

prejudice the plaintiff’s motion to compel because he had not complied with Civil Local

Rule 37 by trying to informally resolve the discovery dispute with the defendants before

filing the motion. ECF No. 30. Judge Duffin noted that, though the defendants explained

their objections in their response to his request for production of documents (see ECF

No. 28-1), the plaintiff should contact defense counsel to get a better understanding of

why the defendants objected to his requests. ECF No. 30 at 2. He also directed that, if



                                            3



         Case 2:19-cv-00043-LA Filed 03/17/21 Page 3 of 25 Document 68
the parties could not resolve their discovery dispute and the plaintiff decided to re-file his

motion to compel, he should be sure to comply with Civil Local Rule 37.

       In the instant motion to compel, the plaintiff says that he seeks documents from

his third request for production of documents that he submitted to the defendants on May

22, 2020. If the plaintiff is seeking new discovery, then the defendants are correct that the

discovery request was untimely. As stated in the Scheduling Order, the discovery

deadline means that parties must serve their requests at least thirty days before the

deadline to allow the opposing party sufficient time under the rule to respond by the

deadline. Since the discovery deadline was May 25, 2020, the plaintiff’s third request for

production of documents that he submitted to the defendants on May 22, 2020 was

untimely, if they were new discovery requests. 3 But the plaintiff says that he previously

submitted these discovery requests to the defendants in April 2020. Thus, it appears that

the plaintiff’s May 22 discovery request was not untimely but, rather, was a follow up to

requests he already made. I cannot conclude that the discovery requests were untimely.

       However, the plaintiff has submitted proposed findings of fact in support of his

motion for summary judgment and in response to the defendants’ proposed findings of

fact that cite to his declarations. The plaintiff’s declarations describe his version of the

events that give rise to his claims and they are evidence at summary judgment. Most, if

not all, of the discovery the plaintiff seeks in his motion to compel is overbroad and/or not

relevant to his claims. For example, evidence related to DOC work rules, photos of



3The defendants are correct that General Order 20-8 does not apply to extend the
defendant because Judge Duffin extended the discovery deadline on March 24, 2020.
See ECF No. 46-1 at 4; Gen. Order 20-8 at 2, ¶ 3.
                                              4



         Case 2:19-cv-00043-LA Filed 03/17/21 Page 4 of 25 Document 68
cameras, photos of the inside of cells, interviews of the defendants’ co-workers, PREA

rules, and the numbers of deaths and assaults that RHU officers committed between 2007

and 2018 are not relevant to the plaintiff’s claims. As explained in this decision, the plaintiff

has overcome summary judgment as to some of his claims based on his declarations. I

will therefore deny the plaintiff’s motion to compel.

                               II. FACTUAL BACKGROUND

       The plaintiff was permitted to proceed on the following claims: (1) an Eighth

Amendment claim against Officer Maher for touching him sexually during a search on

July 31, 2018; (2) Eighth Amendment claims against Sergeant Friedel and Officer Maher

for putting him into a dirty cell on that date; (3) Eighth Amendment claims against

Sergeants Friedel and Weycker and Officers Maher, Gomm, Matushak, and Fruehbrodt

for denying him cleaning supplies in early August 2018; (4) an Eighth Amendment claim

against Officer Matushak for staring at him during a clothing exchange on August 2, 2018;

(5) Eighth Amendment claims against Sergeant Weycker and Officers Gomm and

Fruehbrodt for denying him his pain medication when he asked to make a PREA call, and

then sexually harassing him over the intercom when he asked about his medication, on

August 4 or 5, 2018; (6) a First Amendment retaliation claim against Officers Gomm and

Matushak for issuing him a conduct report on August 8, 2018; and (7) an Eighth

Amendment claim against Officer Bonis for touching him sexually during an August 13,

2018 search. Defendants’ Proposed Findings of Fact (DPFOF), ECF No. 33, ¶ 1.

A.     Exhaustion

       The plaintiff filed no inmate complaints related to Claims 1 or 4, as enumerated

above. DPFOF, ECF No. 33, ¶ 2. According to the plaintiff, due to a change in policy,

                                               5



         Case 2:19-cv-00043-LA Filed 03/17/21 Page 5 of 25 Document 68
inmates were only allowed to file one inmate complaint per week. Plaintiff’s Response to

Defendants’ Proposed Findings of Fact (Pl. Resp. DPFOF), ECF No. 53, ¶ 2.

B.    The Merits 4

      1.      Claim 1 – Maher

      On July 29, 2018, the plaintiff was issued Adult Conduct Report No. 3141210 for

soliciting an employee and disobeying orders. DPFOF, ECF No. 33, ¶ 4. The plaintiff

arrived in GBCI’s Restrictive Housing Unit (RHU) on the morning of July 31, 2018. 5

DPFOF, ECF No. 33, ¶ 6. When an inmate arrives at the RHU, he must be strip searched

for contraband, but Maher does not recall searching the plaintiff that day. DPFOF, ECF

No. 33, ¶ 7. According to the plaintiff, Officer Maher strip searched him in a sexually

harassing manner based on how he looked at the plaintiff when he was naked. Pl. Resp.

DPFOF, ECF No. 53, ¶ 9. The plaintiff says that Officer Maher unnecessarily made him

bend over, spread, and cough multiple times. Id.

      2.      Claim 2 – Friedel and Maher

      When Sergeant Friedel learned the plaintiff was being transferred to the RHU, he

randomly assigned the plaintiff to a vacant cell (Cell 327), as he does with all inmates

being transferred to the RHU. DPFOF, ECF No. 33, ¶ 11.




4 As explained below, the plaintiff failed to exhaust his administrative remedies as to
Claims 1 and 4. I include facts related to the merits of Claims 1 and 4 to provide context
for the plaintiff’s remaining claims.
5The plaintiff alleged in the complaint that Maher searched him on July 30, 2018, but he
now says this was an error and that Maher searched him on July 31, 2018. Pl. Resp.
DPFOF, ECF No. 53, ¶ 5.
                                            6



           Case 2:19-cv-00043-LA Filed 03/17/21 Page 6 of 25 Document 68
       According to the plaintiff, when Officer Maher placed him in the cell, the plaintiff

instantly smelled a strong odor of feces and urine. Oliver Decl., ECF No. 51 at 3, ¶ 4. The

plaintiff states that “the toilet was disgusting with piss, shit and white stuff like spit or even

sperm.” Id. He describes a “name spelled in shit on the side of the toilet and even the

shower that they have inside the cell smelled of piss like someone just been pissing in

the drain.” Id. The plaintiff also says that there was “shit on the wall.” Id. He states that

his mattress was deteriorating, and the top layer of the mattress was “flaking all over,”

and you could tell it was not disinfected because it stunk. Id. The door to the cell had

“food, dirt, shit, piss caked up that haven’t been clean[ed] in years.” Id. The plaintiff says

that seconds after he was placed in the cell, he told Maher the cell was filthy and that he

wanted to be moved or wanted some cleaning supplies. Pl. Resp. DPFOF, ECF No. 53,

¶ 15; Oliver Decl. at 2-3, ¶¶ 3-4. Officer Maher stated that he would tell the sergeant. Pl.

Resp. DPFOF, ECF No. 53, ¶ 15. The plaintiff states that the cell had “fruit fly like bugs

flying around, red ants all over the floor crawling on the floor, on me as I slept[.]” ECF No.

51 at 4, ¶ 4.

       According to the defendants, Sergeant Friedel did not assign the plaintiff to a dirty

cell. DPFOF, ECF No. 33, ¶ 12. They state that, although records are not kept for each

cleaning, RHU cells are cleaned whenever an inmate is removed, usually within eight

hours, before another inmate is moved into the cell. DPFOF, ECF No. 33, ¶ 13. With

regard to Maher, the defendants state that if the plaintiff had complained to Officer Maher

that his cell was dirty, Officer Maher would have informed his sergeant, placed the plaintiff

in another cell or a holding cell, and inspected the plaintiff’s assigned cell for cleanliness.



                                                7



          Case 2:19-cv-00043-LA Filed 03/17/21 Page 7 of 25 Document 68
DPFOF, ECF No. 33, ¶ 15. If the plaintiff’s cell was dirty after an inspection, Officer Maher

would have had the cell cleaned. Id.

       3.      Claim 3 – Friedel, Weycker, Maher, Gomm, Matushak, and Fruehbrodt

       According to the defendants, the plaintiff, like all RHU inmates, was offered

cleaning supplies during second shift between 6:15 p.m. and 6:45 p.m. on Tuesday, July

31, 2018. DPFOF, ECF No. 33, ¶ 16. The defendants state that if the plaintiff had claimed

his cell was soiled with bodily fluids or feces, they would either have gotten him cleaning

supplies or had the plaintiff’s cell cleaned after an inspection. DPFOF, ECF No. 33, ¶ 17.

       The plaintiff disputes this. He says that he was placed in Cell 327 at 9:00 a.m., and

he begged all morning, afternoon, and evening for cleaning supplies, which he never

received. Pl. Resp. DPFOF, ECF No. 53, ¶ 16. The plaintiff says that he told the

defendants he needed cleaning supplies. Pl. Resp. DPFOF, ECF No. 53, ¶ 17. According

to the plaintiff, a few days after he was placed in the cell, Matushak sprayed “some cheap

mix of virex and bleach from the tray toward my toilet then put two rags in a bucket and

threw them on the cell floor.” Pl. Proposed Findings of Fact (PPFOF), ECF No. 50, at 5.

He says that he “hit the toilet and sink with one rag and after tried to clean under the toilet

but it was sticky.” Id. He was unable to clean the feces from wall because it was hard. Id.

The plaintiff testified in his deposition that his cell was finally cleaned on August 8, after

he went to the Health Services Unit and complained to Captain VanLanen. Telephonic

Deposition of Terrelle Oliver (Pl. Depo.), ECF No. 45 at 19:21-25.

       4.      Claim 4 – Matushak

       The plaintiff alleges that Officer Matushak stared at his naked body during a

clothing exchange. Officer Matushak does not recall staring at the plaintiff during a

                                              8



            Case 2:19-cv-00043-LA Filed 03/17/21 Page 8 of 25 Document 68
clothing exchange on August 2, 2018. DPFOF, ECF No. 33, ¶ 18. The defendants state

that if Officer Matushak had conducted a clothing exchange of the plaintiff, he would have

followed the standard procedures—which do not involve staring at the inmate—and would

not have stared at him in a sexual way. DPFOF, ECF No. 33, ¶ 19.

       5.      Claim 5 – Weycker, Gomm, and Fruehbrodt

       The plaintiff alleges that Sergeant Weycker and Officers Gomm and Fruehbrodt

denied him his pain medication after he asked to make a PREA call, and then sexually

harassed him over the intercom when he asked about his medication.

       According to the plaintiff, on August 4, 2018, he was not given his medication and

he knew that Gomm and Fruehbrodt were working and were probably in the “bubble.”

PPFOF, ECF No. 50, at 6. He hit his buzzer, the officer said, “what’s your emergency,”

and the plaintiff said he did not get his medication. Id. The plaintiff says that the officer

came back on and said, “so you like to go on your knees and suck dick, if I bend you over

and fuck you in the ass and put more shit on the wall.” Id. According to the plaintiff, on

August 5, 2018, he rang his buzzer to make a PREA call and “Gomm, Fruehbrodt, and

Sergeant Weycker denied me my pain medications the doctor prescribed to me to reduce

my pain intentionally interfering with [my] doctor prescribed medication causing

unnecessary chronic pain in [my] back, neck, knees, head.” Id.

       The plaintiff does not know with whom he spoke, and he claims that the person

simply told him they would have someone bring him his medication (not any sexual

comments), and that the medication he was calling about was Vitamin D, Ibuprofen, and

an asthma inhaler, but that he had no breathing problems at the time. DPFOF, ECF No.

33, ¶ 25. The defendants state that Sergeant Weycker and Officers Gomm and

                                             9



            Case 2:19-cv-00043-LA Filed 03/17/21 Page 9 of 25 Document 68
Fruehbrodt did not sexually harass Plaintiff over the intercom or deny him the ability to

make a PREA call on August 4 or 5, 2018. DPFOF, ECF No. 33, ¶ 26. They state that the

PREA investigation, with which the plaintiff refused to cooperate, found his claim to be

unfounded. DPFOF, ECF No. 33, ¶ 27.

       According to the defendants, Sergeant Weycker’s duties did not include passing

out medication, so he would not have had the opportunity to deny the plaintiff his

medication. DPFOF, ECF No. 33, ¶ 20. The defendants also state that Officers Gomm

and Fruehbrodt did not deny the plaintiff his medication on August 4 or 5, 2018. DPFOF,

ECF No. 33, ¶ 21. If the plaintiff had requested his medication outside of regular

medication pass times, i.e., by contacting the officers in the bubble via his emergency

intercom, Sergeant Weycker would not have been involved in the call, and Officers Gomm

and Fruehbrodt, if they had answered such a call, would have brought it to a range

officer’s attention and logged it. DPFOF, ECF No. 33, ¶ 22.

       6.     Claim 6 – Gomm and Matushak

       The plaintiff alleges that Gomm and Matushak issued him a retaliatory conduct

report on August 8, 2018. According to the plaintiff, on August 8, 2018, after Matushak

and Gomm heard that the plaintiff was documenting in notes everything that RHU staff

were doing to him, they went to his cell to read his notes under the pretext of conducting

a cell search. PPFOF, ECF No. 50 at 6. The plaintiff says they scattered his notes and

retaliated in that Matushak issued the plaintiff a conduct report for saving from breakfast

a ½ ounce package of jelly, a ½ ounce package of peanut butter, and a small salt packet.

Id. The plaintiff says that there is a policy against having these items in his cell, but it is



                                              10



         Case 2:19-cv-00043-LA Filed 03/17/21 Page 10 of 25 Document 68
not usually enforced because prisoners are allowed to order $42.00 worth of food items

weekly. PPFOF, ECF No. 50, at 6-7.

       According to the defendants, Officer Gomm had nothing to do with Adult Conduct

Report No. 3006438. DPFOF, ECF. No. 33 ¶ 28. They say that Officer Matushak wrote

the conduct report based on his search of the plaintiff’s cell, which revealed contraband,

not out of retaliation for anything. DPFOF, ECF No. 33, ¶ 29. The defendants state that

possession of condiment packets is disallowed in the RHU and is commonly punished via

conduct report, because condiment packets are sometimes used for passing more

serious contraband, such as drugs, and they can also attract insects. DPFOF, ECF No.

33, ¶ 31.

       It is undisputed that the plaintiff admitted guilt, and Lieutenant Cole found him

guilty. DPFOF, ECF No. 33, ¶ 30. The plaintiff says he was given thirty days’ “bag meals”

for the conduct report disposition and that he had to get down on his knees in the dirty

shower to receive his meals. PPFOF, ECF No. 50, at 7.

       7.     Claim 7 – Bonis

       The plaintiff filed an inmate complaint (GBCI-2018-17246) alleging that Officer

Bonis sexually assaulted him during a pat search on August 9, 2018. DPFOF, ECF No.

33, ¶ 32. The plaintiff claims Officer Bonis cupped his private parts over his clothes during

a pat search, caressed his chest and arms, and “slowly went over his buttocks, then

grabbed his whole penis from the back.” DPFOF, ECF No. 33, ¶ 33; Pl. Resp. DPFOF,

ECF No. 53 ¶ 33.

       Officer Bonis denies sexually assaulting the plaintiff. DPFOF, ECF No. 33, ¶ 34.

He does not specifically recall escorting the plaintiff to recreation on August 9, 2018, but

                                             11



        Case 2:19-cv-00043-LA Filed 03/17/21 Page 11 of 25 Document 68
if he had, he says he would have conducted a standard, professional pat-down, as

required. DPFOF, ECF No. 33, ¶ 36.

                                        III. DISCUSSION

A.     Summary Judgment Standard of Review

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986); Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986); Ames v. Home Depot U.S.A.,

Inc., 629 F.3d 665, 668 (7th Cir. 2011). “Material facts” are those under the applicable

substantive law that “might affect the outcome of the suit.” See Anderson, 477 U.S. at

248. A dispute over “material fact” is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.

B.     Exhaustion of Administrative Remedies

       The defendants contend that the plaintiff failed to exhaust his administrative

remedies for Claims 1 and 4 because he did not file inmate complaints regarding those

claims. ECF No. 32 at 4. They also contend that the plaintiff did not exhaust Claim 5 as

against Sergeant Weycker, because he specifically alleged that Officers Gomm and

Fruehbrodt (not Weycker) made the comments. Id. The plaintiff does not deny that he

failed to file an inmate complaint regarding Claims 1 and 4, but he says that inmates were

only allowed to file one inmate complaint per week. Pl. Resp. DPFOF, ECF No. 53, ¶ 2.

       The Prison Litigation Reform Act (PLRA) provides that an inmate cannot assert a

cause of action under federal law “until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a); see also Woodford v. Ngo, 548 U.S. 81, 93 (2006)

                                            12



        Case 2:19-cv-00043-LA Filed 03/17/21 Page 12 of 25 Document 68
(holding that the PLRA requires proper exhaustion of administrative remedies).

Exhaustion requires that an inmate comply with the rules applicable to the grievance

process at the inmate’s institution. Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

2002).

         The Inmate Complaint Review System (ICRS) within the Wisconsin prisons is the

administrative remedy available to inmates with complaints about prison conditions or the

actions of prison officials. Wis. Admin. Code § DOC 310.01(2)(a). Before an inmate may

commence a civil action, the inmate shall exhaust all administrative remedies that the

Department of Corrections has promulgated by rule. Wis. Admin. Code § DOC 310.05.

The ICRS is available for inmates to “raise issues regarding policies, living conditions, or

employee actions that personally affect the inmate or institution environment.” Wis.

Admin. Code § DOC 310.06(1). To use the ICRS, an inmate must file a complaint with

the institution complaint examiner (ICE) within fourteen days after the occurrence giving

rise to the complaint. Wis. Admin. Code § DOC 310.07(2). Complaints submitted later

than fourteen days after the event may be accepted for good cause. Id. The ICE either

rejects the complaint or sends a recommendation to the “appropriate reviewing authority,”

who may recommend that the complaint be affirmed or dismissed in whole or in part. Wis.

Admin. Code §§ DOC 310.10(9) & 310.10(12). An inmate may appeal the reviewing

authority decision to the corrections complaint examiner (CCE). Wis. Admin. Code § DOC

310.09(1). The CCE reviews the appeal and makes a recommendation to the Secretary

of the DOC who shall affirm or dismiss the CCE’s recommendation or return the appeal

to the CCE for further investigation. Wis. Admin. Code §§ DOC 310.12(9); 310.13(2).



                                            13



          Case 2:19-cv-00043-LA Filed 03/17/21 Page 13 of 25 Document 68
       Under the ICRS, an inmate may not file more than one inmate complaint per week.

Wis. Admin. Code § DOC 310.07(7). However, the plaintiff’s Claims 1 and 4 both arguably

fall under the exceptions to the ICRS filing restriction because the claims relate to inmate

health and personal safety and/or they involve complaints made under the Prison Rape

Elimination Act (PREA). See Wis. Admin. Code § DOC 310.07(7). The plaintiff does not

state that he tried submitting an inmate complaint. And even if the plaintiff had submitted

an inmate complaint that was rejected under § DOC 310.07(7), he could have submitted

a late inmate complaint (more than fourteen days after the occurrence giving rise to the

complaint) and requested that it be accepted for good cause. See Wis. Admin. Code

§ DOC 310.07(2). The plaintiff did not file any inmate complaint regarding Claims 1 and

4, yet administrative remedies were available to him. He has therefore failed to exhaust

his administrative remedies as to Claims 1 and 4, and these claims will be dismissed

without prejudice.

       The defendants also contend that the plaintiff failed to exhaust Claim 5 as against

Sergeant Weycker because he specifically alleged that Officers Gomm and Fruehbrodt

made the sexually harassing comments over the intercom. However, the ICRS does not

require that officers be named in an offender complaint; rather, it requires that each

complaint contain “only one clearly identified issue.” Wis. Admin. Code § DOC 310.07(5).

Sergeant Weycker is not alleged to have been involved in that portion of the plaintiff’s

Claim 5 that involves making sexually harassing comments over the intercom, so this

issue appears to be moot. 6 In any event, the defendants have not shown that the plaintiff


6 I cannot read the defendants’ exhibit that cites to the plaintiff’s inmate complaint because
the writing is too light.
                                             14



        Case 2:19-cv-00043-LA Filed 03/17/21 Page 14 of 25 Document 68
was required to exhaust specifically as to Sergeant Weycker as it relates to Claim 5’s

allegations about sexually harassing comments.

       Finally, on February 25, 2021, the plaintiff filed a motion for leave to file exhibits.

ECF No. 67. He says that at his recent settlement conference before a magistrate judge,

the defendants lied and said he failed to exhaust his administrative remedies. Id. The

plaintiff requests that he be allowed to submit exhibits, including copies of some of his

ICRS complaints and appeals, and he submits forty-three pages of exhibits along with his

motion. ECF No. 67-1. The plaintiff’s request is untimely. Summary judgment has been

fully briefed since July 2020. The defendants included their exhaustion argument in their

summary judgment motion, and the plaintiff filed a response to the motion. 7 Moreover,

the plaintiff’s forty-three pages of exhibits do not show that he exhausted his

administrative remedies as to Claims 1 and 4. The exhibits are copies of the ICRS

documents the defendants filed along with their motion for summary judgment. He also

filed ICRS documents for two other inmate complaints: 1) GBCI-2018-19681, that

complains of no cameras in the hallway, and 2) GBCI-2018-21890, that complains of

failure to provide mental health treatment. Thus, even if I allowed the plaintiff’s exhibits,

they would not affect my decision on regarding Claims 1 and 4. I will therefore deny the

plaintiff’s motion for leave to file exhibits.

C.     Merits of Claims 2 and 3

       To establish a constitutional violation with respect to prison living conditions, an

inmate must be able to demonstrate both: (1) the conditions were so adverse that they


7The plaintiff’s motion to compel did not seek any discovery related to the issues of
exhaustion of administrative remedies.
                                                 15



         Case 2:19-cv-00043-LA Filed 03/17/21 Page 15 of 25 Document 68
deprived him “of the minimal civilized measure of life’s necessities” (the claim’s objective

prong) and (2) the defendant acted with deliberate indifference with respect to the

conditions (the claim’s subjective prong). Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir.

2008) (quoting Farmer v. Brennan, 511 U.S. 832, 834 (1994)). The necessities of life

include “reasonably adequate ventilation, sanitation, bedding, hygienic materials, and

utilities.” Gray v. Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016) (quoting Lewis v. Lane, 816

F.2d 1165, 1171 (7th Cir. 1987)). Although “extreme deprivations are required,” Delaney

v. DeTella, 256 F.3d 679, 683 (7th Cir. 2001), and “routine discomfort[s]” do not suffice,

Hudson v. McMillian, 503 U.S. 1, 9 (1992), “[s]ome conditions ... may establish an Eighth

Amendment violation in combination when each alone would not do so,” and other

conditions that may not be sufficiently serious for a short period of time, “can become an

Eighth Amendment violation ... if endured over a significant time.” Gray, 826 F.3d at 1005

(citations omitted). “Deliberate indifference ... means that the official knew that the inmate

faced a substantial risk of serious harm, and yet disregarded that risk by failing to take

reasonable measures to address it.” Townsend, 522 F.3d at 773. Establishing that an

official acted negligently does not suffice. “Instead, the inmate must show that the official

received information from which the inference could be drawn that a substantial risk

existed, and that the official actually drew the inference.” Id.

       Claim 2 is based on the plaintiff’s allegation that he was placed into the dirty cell

and Claim 3 is based on allegations that the defendants would not give him cleaning

supplies. The plaintiff’s description of the cell which included a disgusting toilet with “piss,

shit and white stuff” on it and a “name spelled in shit on the side of the toilet,” feces

smeared on the cell wall, “food, dirt, shit, piss caked up” in the door to the cell, a

                                              16



         Case 2:19-cv-00043-LA Filed 03/17/21 Page 16 of 25 Document 68
deteriorating and dirty mattress, red ants all over the cell floor that crawled on him at night,

and no cleaning supplies, satisfies the objective prong. See Gray, 826 F.3d at 1005;

Vinning-El v. Long, 482 F.3d 923, 924 (7th Cir. 2007).

       The defendants concede that the plaintiff has shown a genuine issue of material

fact as to Claim 3. ECF No. 55 at 3. According to the plaintiff, he was placed in the cell

on July 31, 2018, he repeatedly asked the defendants for cleaning supplies beginning

seconds after he was placed in the cell, and the cell was not cleaned until August 8, 2018.

The defendants, on the other hand, state that if the plaintiff had told them his cell was

soiled with bodily fluids and/or feces, they would have given him cleaning supplies or had

the cell cleaned. I cannot resolve Claim 3 on summary judgment. Thus, Claim 3 against

defendants Friedel, Weycker, Maher, Gomm, Matushak, and Fruehbrodt survives.

       To the extent that Claim 2 is based on Maher’s placement of the plaintiff in the cell,

this claim is the same as Claim 3 because the plaintiff says that seconds after Maher

placed him in the cell, he told Maher the cell was dirty and asked to be moved or to have

the cell cleaned. It is undisputed that Sergeant Friedel assigned the plaintiff to Cell 327,

but the record does not support a reasonable finding that Friedel knew the cell was dirty

when he assigned it. Friedel was not present when the plaintiff entered the cell. Thus,

while the plaintiff may proceed against both Maher and Friedel under Claim 3 for not

moving him from the cell or having the cell cleaned after he was placed there, there is not

a separate claim against Maher or Friedel based on the plaintiff’s assignment to the cell.

Thus, I will grant the defendants’ motion for summary judgment as to Claim 2.

D.     Merits of Claim 5 - Weycker, Gomm, and Fruehbrodt



                                              17



         Case 2:19-cv-00043-LA Filed 03/17/21 Page 17 of 25 Document 68
       The defendants contend that the plaintiff has not shown that any particular

defendant is personally responsible for him allegedly not receiving his medication. ECF

No. 55 at 4. They also state that the plaintiff has not disputed that none of the defendants

he accuses of harassing him over the intercom or denying him medication were working

in the control center at the relevant time, and he admitted he does not know with whom

he claims to have spoken. Id. According to the defendants, because the plaintiff has no

evidence showing personal involvement in the alleged constitutional violations by any

defendant, Claim 5 should be dismissed. Id.

       The plaintiff cannot proceed against defendants Weycker, Gomm, and Fruehbodt

because it is undisputed that he does not know who denied him his medication and who

made the offensive comments over the intercom. The plaintiff thinks that he was denied

his medication after he asked to make a PREA call regarding Officer Matushak’s actions

on August 2, 2018 (his dismissed Claim 4). But at the summary judgment stage, the

plaintiff must provide evidence that would support a finding in his favor on his claim. The

plaintiff has not submitted such evidence regarding Claim 5.

       Even if the plaintiff did not get some of his medication on August 4 and 5, 2018, it

appears that he only missed one or two of the 600 mg Ibuprofen doses. At his deposition,

the plaintiff testified that he is prescribed 600 mg of Ibuprofen three times daily for chronic

pain and that he missed his morning Ibuprofen medication as well as his Vitamin D

medication. The plaintiff thinks he went around eight hours without receiving his Ibuprofen

medication. While the unnecessary suffering of pain by withholding doctor-prescribed

medication can support an Eighth Amendment deliberate indifference claim, in this case

the plaintiff has not shown that his missed medication was attributable to any particular

                                              18



         Case 2:19-cv-00043-LA Filed 03/17/21 Page 18 of 25 Document 68
defendant or that that the approximate eight hours he went without his Ibuprofen was a

deprivation sufficiently serious to violate the Eighth Amendment. Thus, I will grant the

defendants’ motion for summary judgment regarding the missed medication. See West v.

Millen, 79 F. App’x 190, 193-94 (7th Cir. 2003) (citing Zentmyer v. Kendall Cty., 220 F.3d

805, 811-12 (7th Cir. 2000) (an occasional missed dose of medicine, without more, does

not violate the Eighth Amendment).

       As for the alleged sexually harassing comments, the plaintiff admits he does not

know who made the comments to him over the intercom. The defendants deny making

the comments. Given that the defendants were not working in the bubble at the time the

plaintiff says the comments were made, a reasonable jury could not conclude that they

made the comments. In any event, the guard’s comments, while deplorable, do not rise

to the level of a constitutional violation.

       One-time gestures or verbal harassment by a prison official are rarely enough by

themselves to implicate a constitutional right. DeWalt v. Carter, 224 F.3d 607, 612 (7th

Cir. 2000) (“[S]imple verbal harassment does not constitute cruel and unusual

punishment, deprive a prisoner of a protected liberty interest or deny a prisoner equal

protection of the laws.”). See also Dobbey v. Ill. Dep’t of Corr., 574 F.3d 443, 446 (7th Cir.

2009) (holding that guard’s act of hanging noose in view of black inmates did not rise to

level of constitution violation because, “harassment, while regrettable, is not what comes

to mind when one thinks of ‘cruel and unusual’ punishment. Nor does it inflict injury

comparable in gravity to failing to provide a prisoner with adequate medical care or with

reasonable protection against the violence of other prisoners.”).



                                              19



         Case 2:19-cv-00043-LA Filed 03/17/21 Page 19 of 25 Document 68
       On the other hand, depending on the circumstances, a prison official may violate

the Eighth Amendment by engaging in conduct intended to inflict psychological pain on a

prisoner. See, e.g., Whitman v. Nesic, 368 F.3d 931, 934 (7th Cir. 2004) (strip search of

inmate violates Eighth Amendment if it is “maliciously motivated, unrelated to institutional

security, and hence totally without penological justification,” and is “conducted in a

harassing manner intended to humiliate and inflict psychological pain”). For example, in

Beal v. Foster, 803 F.3d 356, 358 (7th Cir. 2015), a guard allegedly displayed his own

penis to the plaintiff on multiple occasions and made repeated sexual comments to the

plaintiff that implied the plaintiff was homosexual. The court of appeals found that when

this behavior by the guard was considered along with plaintiff’s allegations that other

inmates harassed him by calling him names such as “punk, fag, sissy, and queer,” it was

sufficient to state an Eighth Amendment claim at the pleading stage. Id. Specifically, the

court reasoned that the guard's behavior may have caused the plaintiff severe

psychological harm and increased the likelihood of sexual assaults on the plaintiff by other

inmates. Id. Likewise, in Lisle v. Welborn, 933 F.3d 705, 718 (7th Cir. 2019), a nurse who

taunted and encouraged an inmate known to be suicidal and in the midst of a mental

health crisis to take his own life went beyond “simple verbal harassment” and rose to the

level of cruel and unusual punishment violative of the Eight Amendment. The court

acknowledged, however, that its holding was narrow and that, while “[r]elationships

between prisoners and prison staff are not always marked by genteel language and good

manners,” the Eighth Amendment can apply to an extreme case where medical staff use

an inmate’s known psychological vulnerability to cause psychological anguish. Id. at 719.

In this instance, the officer’s comments to the plaintiff over the intercom are

                                            20



        Case 2:19-cv-00043-LA Filed 03/17/21 Page 20 of 25 Document 68
distinguishable from the conduct in Beal and Lisle and do not rise to the level of cruel and

unusual punishment.

E.     Merits of Claim 6 – Retaliation Claim against Gomm and Matushak

       At the summary judgment stage, the plaintiff has the initial burden to make out a

prima facie case of retaliation by showing that: “(1) he engaged in activity protected by

the First Amendment; (2) he suffered a deprivation likely to deter such activity; and (3)

the First Amendment activity was at least a motivating factor in the decision to impose the

deprivation.” Hawkins v. Mitchell, 756 F.3d 983, 996 (7th Cir. 2014). If the plaintiff makes

this showing, the defendants must show that the adverse action would have occurred

anyway. Mays v. Springborn, 719 F.3d 631, 634 (7th Cir. 2013); see also Greene v.

Doruff, 660 F.3d 975, 979 (7th Cir. 2011) (if inmate meets all three elements, burden shifts

to show that officers would have taken the same actions “even in the absence of protected

conduct”). If the defendants meet this burden, then the plaintiff must show that their

proffered reason was pretextual—in other words, a lie—and that the real reason was

retaliatory animus. Thayer v. Chiczewski, 705 F.3d 237, 252 (7th Cir. 2012).

       The plaintiff’s retaliation claim is based on allegations that Officers Gomm and

Matushak issued him a conduct report for keeping unauthorized items in his cell in

retaliation for his documenting in notes his experiences in the RHU.

       It is undisputed that while Officer Gomm participated in the cell search, he did not

write the conduct report. Since Officer Gomm did not take part in writing the conduct

report, he is not liable. As for Officer Matushak, he issued the plaintiff the conduct report

after he found contraband in the plaintiff’s cell. The plaintiff has offered no evidence to

support a finding that Officer Matushak issued the conduct report to retaliate against the

                                             21



        Case 2:19-cv-00043-LA Filed 03/17/21 Page 21 of 25 Document 68
plaintiff for the notes he was keeping in his cell. Retaliation requires a showing that the

plaintiff’s conduct was a motivating factor in the defendant’s conduct. See Watkins v.

Kasper, 599 F.3d 791, 794 (7th Cir. 2010); Bridges v. Gilbert, 557 F.3d 541, 552 (7th Cir.

2009). The plaintiff admitted that he was guilty of the offense and he was found guilty at

the disciplinary hearing. Also, he has not offered evidence that the charges to which he

admitted guilt are not routinely enforced. 8 The plaintiff’s speculation regarding Officer

Matushak’s motive does not overcome the evidence that Matushak wrote the conduct

report because he found contraband in the plaintiff’s cell. See Devbrow v. Gallegos, 735

F.3d 584, 587-88 (7th Cir. 2013) (citing Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir.

2008) (speculation concerning retaliatory motives cannot create a genuine issue of

material fact); Borcky v. Maytag Corp., 248 F.3d 691, 695 (7th Cir. 2001)). I will therefore

grant the defendants’ motion for summary judgment as to Claim 6.

F.     Merits of Claim 7 – Sexual Assault Claim against Officer Bonis

       At his deposition, the plaintiff testified that Officer Bonis conducted a pat search

before he removed the plaintiff from the segregation unit so that he could attend

recreation. Oliver Dep. at 37, ECF No. 45. The plaintiff described the search as follows:

“Officer Bonis started the pat search with one of his hands on me. He went down my chest

and my back and everything. He went down my ass, my butt cheeks. Then he -- he



8The plaintiff states that the policy against having condiment packets in his cell is “not
usually enforced” because prisoners are allowed to order $42.00 worth of food items
weekly. However, the plaintiff’s general statement does not effectively dispute the
defendants’ assertion that possession of condiment packets in the RHU is commonly
punished via conduct report. Defendant Matushak avers that a conduct report for
possession of peanut butter, jelly, sugar, and/or salt packets is the most common type of
conduct report given to inmates in RHU. ECF No. 41 at 4, ¶ 22.
                                            22



        Case 2:19-cv-00043-LA Filed 03/17/21 Page 22 of 25 Document 68
grabbed my -- my cock. Then he went back up.” Id. at 38. The plaintiff testified that, when

Bonis went back up, the plaintiff said he was uncomfortable and thought Bonis exceeded

the scope of a normal pat search. Id. The plaintiff testified that Bonis responded by saying

“I [have] been here five years” and that he “can do what he wants to do.” Id. at 38–39. He

also said “I [have] been doing this . . . for quite some years now . . . I think I know what

I’m doing.” Id. at 39. Later, the plaintiff clarified that when Bonis made contact with his

genitals, he “cuffed” his “groin area.” Id. The plaintiff added that Bonis did this in a way

that made it seem “as if he was searching . . . to make sure I didn’t have anything under

there.” Id. at 40. The entire search was conducted over the plaintiff’s clothes. Id. at 39.

       A search of a prisoner’s genitals or buttocks does not violate the Eight Amendment

when it is conducted for legitimate penological purposes. See, e.g., Whitman v. Nesic,

368 F.3d 931, 934 (7th Cir. 2004). However, an otherwise legitimate search can result in

an Eighth Amendment violation if it is performed with an intent to humiliate the inmate or

sexually gratify the defendant. See Washington v. Hively, 695 F.3d 641, 643 (7th Cir.

2012). Here, even if the search occurred as the plaintiff described it, a reasonable jury

could not find that Bonis intended to humiliate him or sexually gratify himself. As the

plaintiff describes the search, it involved Bonis touching the plaintiff’s buttocks and cuffing

his genitals, two acts that the plaintiff regarded as beyond the scope of a usual pat search.

But the fact that the plaintiff found these acts to be unusual does not imply that Bonis had

an improper motive. The plaintiff admits that Bonis seemed to be searching “to make sure

I didn’t have anything under there.” Oliver Dep. at 40. The plaintiff does not claim that

Bonis made sexual comments during the search or laughed or otherwise tried to humiliate

him. The only comments Bonis is claimed to have made related to his years of experience

                                              23



         Case 2:19-cv-00043-LA Filed 03/17/21 Page 23 of 25 Document 68
and his belief that he knew how to perform a proper pat search. Based on this record, a

reasonable jury could not find that Bonis performed the search for the purpose of

humiliating the plaintiff or sexually gratifying himself. Accordingly, Bonis is entitled to

summary judgment. 9

                                    IV. CONCLUSION

       For the reasons stated, IT IS ORDERED that the defendants’ motion for summary

judgment (ECF No. 31) is GRANTED IN PART. The court GRANTS summary judgment

on exhaustion grounds as to Claim 1 (Maher) and Claim 4 (Matushak) and DISMISSES

WITHOUT PREJUDICE Claims 1 and 4. The court GRANTS summary judgment on the

merits as to Claim 2 (Friedel and Maher), Claim 5 (Weyker, Gomm, Fruehbrodt), Claim 6

(Gomm and Matushak), and Claim 7 (Bonis) and DISMISSES WITH PREJUDICE Claims

2, 5, 6, and 7. The court DENIES summary judgment as to Claim 3 (Friedel, Weycker,

Maher, Gomm, Matushak, Fruehbrodt).

       IT IS FURTHER ORDERED that the plaintiff’s motion to compel (ECF No. 46) is

DENIED.

       IT IS FURTHER ORDERED that the plaintiff’s motion for summary judgment (ECF

No. 48) is DENIED.

       IT IS FURTHER ORDERED that the plaintiff’s motion for leave file exhibits (ECF

No. 67) is DENIED.




9 Because I conclude that a reasonable jury could not find that Bonis acted with intent to
humiliate or sexually gratify, I do not separately consider his argument that he is entitled
to qualified immunity.
                                            24



        Case 2:19-cv-00043-LA Filed 03/17/21 Page 24 of 25 Document 68
      IT IS FURTHER ORDERED that defendant CO Hurt is DISMISSED from this

lawsuit because the plaintiff fails to state a claim against Hurt, as explained in the

Screening Order (ECF No. 17 at 6).

      Dated at Milwaukee, Wisconsin, this 17th day of March, 2021.



                                              s/Lynn Adelman_________
                                              LYNN ADELMAN
                                              United States District Judge




                                         25



        Case 2:19-cv-00043-LA Filed 03/17/21 Page 25 of 25 Document 68
